Citation Nr: 0739252	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease with gastritis, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from July 1942 to October 
1945. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying an increased service-connected disability evaluation 
from the 20 percent assigned for peptic ulcer with gastritis.  



FINDINGS OF FACT

For the entire period beginning March 21, 2005, the veteran 
has not had active peptic ulcer disease or gastritis to 
support an increased evaluation for those disorders.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for peptic 
ulcer disease and gastritis are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ Part 4, 4.114, 
Diagnostic Code 7305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if complete notice is not provided 
until after the initial adjudication, such a timing error can 
be cured by subsequent complete VCAA notice, followed 
readjudication of the claim, as in a statement of the case 
(SOC) or a supplemental statement of the case (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

VCAA notice for the claim for an increased rating for peptic 
ulcer disease with gastritis was addressed in a letter issued 
in March 2005, prior to the RO's June 2005 appealed 
adjudication.    

In this March 2005 VCAA letter, the RO specifically addressed 
the veteran's claim for an increased evaluation, and informed 
him of its duty to assist him in substantiating this claim 
under the VCAA, and the effect of this duty upon his claim.  
The letter satisfied all four notice requirements of the 
VCAA.  It informed of the evidence required to substantiate 
the claim for an increased evaluation.  See 38 C.F.R. Part 4.  
It also informed what evidence VA would seek to provide and 
what evidence the veteran was expected to provide.  The 
veteran was also encouraged to submit evidence in support of 
the claim, and thus impliedly asked to submit evidence in his 
possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and evidence presented with the claim 
and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the March 2005 VCAA letter did not 
address either the effective date provisions that are 
pertinent to the appellant's increased rating claim, such 
error was harmless because an increased evaluation was denied 
by the RO in the appealed rating adjudication, and is here 
denied by the Board.  In addition, the veteran was afforded 
an additional VCAA letter in March 2006 which addressed those 
downstream issues as required by Dingess, although the 
veteran's claim was not thereafter readjudicated.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records (SMRs) and 
pertinent treatment records, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The March 2005 development letter requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.

VA and service medical records were previously obtained and 
associated with the claims folder.  The veteran submitted 
private treatment records in March 2005, and did not inform 
of further treatment for his claimed peptic ulcer disease 
with gastritis.  Indeed, as discussed below, it appears from 
those submitted records that the veteran recently received 
treatment only for hiatal hernia with gastroesophageal reflux 
disease (GERD), without findings of ongoing peptic ulcer 
disease or gastritis, or treatment therefore.  All records 
received were associated with the claims folder, and the 
veteran was duly informed, including by the appealed June 
2005 rating action and subsequent statement of the case in 
January 2006, of records obtained in furtherance of his 
claim, and thus by implication of records not obtained.  The 
veteran was adequately informed of the importance of 
obtaining all relevant records.  The veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence presenting a reasonable 
possibility of furthering the appealed claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran was afforded a VA examination to address his 
claimed peptic ulcer disease with gastritis, in April 2005, 
and when that examination was performed without review of the 
claims file, a further examination with review of the claims 
file was conducted in November 2005.  An upper GI scan was 
performed in May 2005 to inform that November 2005 
examination.  The Board is satisfied that those examinations, 
taken together with obtained evidence, are sufficient for 
Board adjudication of the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claim, and did so by 
written submissions.  By a VA Form 9 submitted in February 
2006, the veteran expressly declined the opportunity of a 
Board hearing.  There is no indication that the veteran or 
his representative expressed a further desire to address the 
claim which has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claim for an Increased Evaluation for
Peptic Ulcer Disease and Gastritis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155. Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4. In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records. 38 
C.F.R. § 4.2. An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment. 38 C.F.R. § 4.10. Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

Peptic ulcer disease is evaluated pursuant to 38 C.F.R. § 
4.114, Diagnostic Code (DC) 7305, which mandates a 60 percent 
rating for severe symptoms manifested by pain which is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
assigned for moderately severe ulcer disease manifested by 
symptoms less than "severe" but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  A 20 percent 
rating is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 10 percent rating is assigned for mild 
ulcer disease with recurring symptoms once or twice yearly.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under DC 7305.  For purposes of evaluating 
conditions in Section 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained over three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer. The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy. 
"Baseline weight" means the average weight for the two- 
year-period preceding onset of the disease. See 38 C.F.R. § 
4.112 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a). When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

This case is notable for the apparent improvement of the 
veteran's service-connected ulcer disorder since 1999.  While 
the veteran in 1999 had significant symptoms related to 
active ulcer, those symptoms have since that time largely 
abated, as reflected in the apparent absence of symptoms 
attributed to peptic ulcer, as contrasted with 
gastroesophageal reflux disease (GERD), upon VA examinations 
in 2005.  The veteran had been identified by his private 
treating physician as having increased H. pylori infection, 
causative of ulceration, upon treatment in November 1999.  
However, the veteran was treated for that infection, and 
ulceration was not found upon an upper GI scan in May 2005.

Upon VA examination in April 2005, the claims file was not 
available for review. The veteran complained of frequent 
lower anterior chest area and epigastric area pain after 
eating, and also at times before eating, though not 
particularly related to the type of food eaten.  He also 
reported at times belching at night with a sour taste.  He 
took Omeprazole daily.  The examiner found no abdominal 
masses or tenderness upon palpation.  He noted the veteran's 
history of peptic ulcer disease with gastritis, but concluded 
based on reported symptoms that a hiatal hernia with GERD was 
a possibility.  

As noted, the upper GI study performed in May 2005 revealed 
no evidence of peptic ulcer disease.  However, a large hiatal 
hernia was observed with approximately one third of the 
stomach extending into the thorax.  There was no evidence of 
gastroesophageal reflux.  Also observed were normal 
esophageal motility, and normal rugal pattern and contraction 
of the stomach.  Only a small proximal duodenal diverticulum 
was noted.  

Upon VA examination in November 2005, the claims folder was 
reviewed.  The veteran reported some current heartburn 
problems, with heartburn occurring approximately three to 
four times per week.  He admitted to eating a lot of fried 
foods, and that his symptoms were exacerbated when he ate 
those foods.  He denied difficulty swallowing, denied 
regurgitation, denied chest pain or radiating pain, and 
denied weight loss.  He reported taking Omeprazole daily.  He 
continued to complain of increased belching and sometimes a 
sour taste in his mouth, but denied nausea or vomiting.  He 
denied weight loss.  Upon examination, there were again no 
masses or tenderness to abdominal palpation.  The examiner 
noted that upper GI performed in May 2005 showed no evidence 
of peptic ulcer disease or gastritis.  The examiner 
accordingly concluded that the veteran's heartburn symptoms 
were most likely due to his hiatal hernia and not his peptic 
ulcer disease or gastritis.  

The veteran's representative has noted a reduction in weight 
from 174 pounds upon VA examination in April 1999, to 168 
pounds recorded upon treatment in February 2004, to 160 
pounds recorded upon treatment in March 2004, to 159 pounds 
recorded upon VA examination in April 2005, and 159 pounds 
again upon VA examination in November 2005.  However, there 
is no evidence of recent weight loss due to the veteran's 
current gastrointestinal condition, or of current 
malnutrition.  Rather, the VA examiner in April 2005 noted 
that the veteran was of small stature, at five feet four 
inches, but adequately nourished, and the November 2005 VA 
examiner noted that the veteran appeared to be well 
nourished.  It is notable that the veteran apparently 
maintained a relatively constant weight since March 2004.  
The 2005 VA examiners also did not find systemic problems 
related to any gastrointestinal disorder.  

The weight of the evidence is to the effect that current 
symptoms are due to hiatal hernia with GERD, and not to the 
service-connected peptic ulcer disease and gastritis.  This 
was the finding of the November 2005 VA examiner, and this is 
consistent  with the April 2005 VA examiner's findings.  This 
is also supported by the May 2005 upper GI scan finding no 
evidence of active peptic ulcer disease or no gastritis, but 
a large hiatal hernia.  These findings are also consistent 
with the private treatment records submitted by the veteran 
in March 2005.  A treating physician in October 2004 noted 
the veteran's treatment with Nexium in the past, with follow 
up for GERD, and no report of a change in the "nutritional 
system."  That examiner diagnosed GERD.  

Absent significant current symptoms attributable to peptic 
ulcer disease or gastritis, and indeed absent objective 
findings of persistence of peptic ulcer disease and gastritis 
upon recent examinations or upper GI scan, the preponderance 
of the evidence is against the presence of symptoms 
attributable to those service-connected disorders to meet 
higher rating criteria than that for the 20 percent assigned.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.114, Diagnostic Code 7305.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the longitudinal record in this case 
and the rating assigned for the entire rating period, 
beginning from the March 21, 2005, date of receipt of 
documents submitted to initiate a claim for an increased 
evaluation.  However, the record shows that a higher rating 
than the 20 percent assigned is not warranted for any 
pertinent interval during the pendency of this claim, as may 
be considered under the Court's holding in the Hart decision, 
supra.  There is no indication that staged ratings are 
warranted.


ORDER

An increased rating above the 20 percent assigned for peptic 
ulcer disease and gastritis is denied for the rating period 
beginning March 21, 2005.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


